Citation Nr: 0500266	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, and he had 1 year and 11 months of prior 
service in the Pennsylvania National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board remanded the case to the RO in October 2003 for 
further development.  It since has been returned to the Board 
for further appellate consideration.  


FINDING OF FACT

Continuity of symptomatology establishes that it is just as 
likely as not that the veteran's current pathologies 
involving his cervical and lumbar spine are the result of an 
injury sustained in the military.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, residuals of a neck injury were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini II 
and implied that these statements constituted dicta rather 
than binding holdings.  Id. (citing dissenting opinion in 
Pelegrini II and other cases characterizing Court statements 
as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

In this case, the veteran was provided the required VCAA 
notice by letters in July 2001, which was prior to the RO 
denial in October 2001.  This was in accordance with the 
holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) are on file.  A 
search for additional SMRs of his hospitalization in 1952 was 
unsuccessful and he was given a copy of the available SMRs in 
January 2002.  His private clinical records have been 
obtained, as have nexus opinions from two of his private 
physicians.  He has also been provided two VA nexus 
examinations.  However, he declined the opportunity to 
testify in support of his claims.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, the Board has determined that the evidence and 
information currently of record supports a complete grant of 
the benefits requested.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations because it would be inconsequential.  So the 
Board will address the merits of the veteran's claims.  

Legal Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

The SMRs reflect that the veteran fell from a pole in June 
1952 and spent several days in a hospital for a contusion of 
the right knee and a brain concussion.  In July 1952 he 
complained of pain in his right knee and right shoulder from 
that fall.  The examination for service separation in 
February 1953 revealed no pertinent abnormality and the 
adjunct medical history questionnaire reflects no pertinent 
complaints.  

On VA general medical examination in December 1965 the 
veteran complained of having a sore back.  On examination no 
abnormality of his low back was detected.  A lumbosacral X-
ray revealed no significant abnormality.  

In a January 1966 statement the veteran reported that his 
initial 1952 injury had caused him to be unconscious for a 
day and a half, although X-rays were negative for any 
fracture.  

After military service the veteran was treated by private 
physicians for several disabilities.  

In October 2000 Dr. Alberico stated that the veteran reported 
having low back pain following his 1952 injury and first 
complained of it to a VA physician in about 1960.  The pain 
continued in the low back and neck until 1994 when he had a 
cervical diskectomy and arthrodesis at C3-4 and C4-5.  In 
1995 he had a lumbar decompression at L3-4 and L4-5.  He 
reported that since then had had essentially no further 
symptoms.  The symptoms he was characterizing as 
"arthritis" had resolved.  Given these circumstance and the 
veteran's history, Dr. Alberico opined that the 1952 fall was 
instrumental and causative in the subsequent development of 
significantly advanced degenerative disease of the cervical 
and lumbar spine.  Within a reasonable degree of medical 
certainty, the 1952 fall resulted in the need for further 
treatment, including the cervical and lumbar surgeries.  

In October 2000 Dr. Graff reported that the veteran had had 
chronic neck and low back pain since his 1952 injury and he 
had not suffered any other trauma during his life.  A 1994 
cervical MRI showed degenerative disease at C3-4 and C4-5 
with spinal canal stenosis and impingement.  A lumbar MRI 
showed degenerative disease from L2 to S1, which was worst at 
L3-4 with 60 percent spinal stenosis.  He had cervical spine 
surgery in 1994 and lumbar spine surgery in 1995.  He had 
been essentially pain free since his surgeries.  "Obviously 
his unfortunate fall was the culprit of his injury."  

On VA examination August 2001 the veteran reported that since 
his inservice injury he had had, following service, 
discomfort in his neck and low back.  Following his 
postservice neck and low back surgeries he continue to have 
discomfort in those areas.  After an examination the 
diagnosis was a history of cervical anterior fusion and mid-
lumbar laminectomy.  

In October 2002 Dr. Graff stated that he strongly felt that 
the veteran's current medical condition was linked to 
military service in 1952.  After due consideration to his 
problems during service, as reported in the SMRs, Dr. Graff's 
professional opinion was that it was possible, as likely as 
not, that the veteran's current medical condition had it's 
early onset while on active duty.  In 1952 he had fallen 35 
feet during service and had developed severe osteoarthritis 
and spinal stenosis of both the cervical and lumbar spine, 
requiring cervical spine fusion in 1994 and lumbar 
laminectomy with spinal stenosis repair in 1995.  Despite 
these procedures, he still had chronic neck and low back 
pain.  

As mentioned, the Board remanded this case to the RO in 
October 2003 - in part to have the veteran undergo a VA 
examination to obtain a medical opinion concerning the 
etiology of his current neck and low back disabilities, 
especially insofar as whether they are related to his injury 
in service.

The veteran underwent the requested VA examination in April 
2004.  His claims file was reviewed for his pertinent medical 
history, to facilitate the opinion.  And after said review, 
recording a history related by him, and physical examination, 
the diagnoses were lumbar spinal stenosis, status post 
laminectomy, times 2, with chronic residual low back pain; 
cervical spinal stenosis, status post effusion with chronic 
residual neck pain; and decreased sensation consistent with 
peripheral neuropathy which did not have any bearing on the 
opinion and evaluation.  The evaluating physician stated that 
the veteran continued to have spinal stenosis changes, 
particularly at L2-3, and spinal stenosis changes in the 
cervical spine in the canal region, primarily at C5-6, C6-7 
with foraminal stenosis at those levels, bilaterally.  In the 
examiner's opinion, the etiology of the veteran's neck and 
low back disability was his spinal stenosis.  And a review of 
the claims file indicated that he did not specifically 
complain of neck and back pain at the time of his in-service 
injury, and that his spine was normal at service separation.  
There was no mention of neck or low back complaints by him at 
service separation, although the checklist did not have 
questions concerning those areas.  The next documentation in 
the record of back pain was around 1965 in a disability 
evaluation as a chief complaint, but he also reported working 
as a carpenter and, thus, certainly back pain could certainly 
have been related to that.  The examiner's opinion was that 
there were two ways to look at the causation of the neck and 
back pain.  First, if the veteran's account was taken solely 
as truth, then it certainly could be considered at least as 
likely as not that the neck and back problems would be 
related to military service.  Second, given the absence of 
documentation, it was the examiner's opinion that it was not 
at least as likely as not that the veteran's current 
condition was from that single fall during service.  
Certainly spinal stenosis, in and of itself, could develop 
after a prior trauma and could be asymptomatic and show up on 
MRI scans in asymptomatic patients.  But due to a consistent 
lack of documentation in the records, the latter view was the 
examiner's ultimate opinion.  

Here, the most comprehensive review of the evidence on file 
is that of the April 2004 VA examiner - whose opinion was, 
in substance, against the claims unless the history related 
by the veteran is deemed to be entirely credible.  

That said, however, the Board finds no reason to challenge 
the probative value of the history of continuous neck and low 
back pain following service, which has been related by the 
veteran.  And while arthritis is not radiologically 
documented until years after service (beyond the one-year 
presumptive period), and the veteran did not seek treatment 
for disabilities of the neck and low back in the immediate 
post-service years, continuity of treatment is not a 
requirement for service connection.  Rather, it is the 
continuity of symptomatology - not treatment - which is 
required, and this has been sufficiently established when all 
reasonable doubt is resolved in the veteran's favor.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Records confirm the veteran related having back pain in 1965, 
and while this may have been due to his civilian employment 
as a carpenter, as speculated by the April 2004 VA examiner, 
the veteran has elsewhere reported having had continuous 
post-service neck and low back pain.  The favorable opinions 
of two private physicians did not comment on the absence of 
documentation as proof of continuity of symptomatology, but 
nonetheless indicate their belief in the credibility of the 
history related by the veteran.  

So, in sum, the absence of documentation, noted by the April 
2004 VA examiner, is insufficient -by itself, to refute the 
veteran's otherwise credible history of continuous post-
service neck and low back pain.  So with the favorable 
resolution of doubt in his favor, as required by law, service 
connection for residuals of injuries to his neck and low back 
is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).





ORDER

Service connection for residuals of a neck injury is granted.  

Service connection for residuals of a low back injury is 
granted. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


